Title: To James Madison from Laurence Muse, 4 April 1801 (Abstract)
From: Muse, Laurence
To: Madison, James


4 April 1801, Tappahannock. Has heard rumor that the supervisor and inspectors in Virginia are to be replaced. Muse wishes to be considered for the position now held by W. F. Gaines, presuming he may retain his present post as well. Refers to his service as collector of customs at Tappahannock since 1794.
 

   
   RC (DNA: RG 59, LAR, 1801–9). 3 pp.; docketed by Wagner as received 17 Apr.


